Title: William Tunnicliff to Thomas Jefferson, 13 January 1810
From: Tunnicliff, William
To: Jefferson, Thomas


          
            
              Honrd Sir
              Washington City 
                     13th Janry 1810
            
            
		  From the little knowledge you have of me, I am in hopes you will excuse this liberty I now take in addressing a few lines to you
            
		  
		   
		  You may remember on my return from London with the little articles I procured for you, it was then, and still is my wish, to get into some employment in the executive department, your answer then was a very good one, from your then
			 situation in life (as to recommendations) but now, perhaps, it may be different in that point, as I conceive, you still retain the friendships of the now existing Secretarys, if so, a line to
			 each,
			 under cover to me here, have no doubt, wou’d have great weight, which from appearances on the debates in Congress there may be additional Clerks wanted in each department, but as there is a long string of applicants, my sole weight will avail but little I fear, without the aid of some well known
			 friend, but if this Idea be too presumptive in me, I shall only feel sorry, that I have any ways troubled you; for I
			 have not lived to these 
			 
                  
			 
                  
                  
                  
                  years be assured but to be contented in whatever happens probably for the best to Dr sir
            
              Your Mot Obt and very respectfull hble St
              
                  Wm Tunnicliff
            
          
          
            P.S—My only Son, now 21 Years of Age, wou’d likewise wish to fill a situation of the kind if possible—
          
        